


Exhibit 10.8








CALAMOS ASSET MANAGEMENT, INC.
Non-Employee Directors Equity Award Statement for:
Congratulations! The following summarizes your ________ Calamos Equity Award:


RESTRICTED STOCK UNITS (“RSUs”)
Total number of RSUs granted:
 
Grant value:
 



VESTING SCHEDULE
Grant date
 
Vesting Schedule


A portion of your Restricted Stock Units vest on each of the following dates:


25% on DATE*
25% on DATE*
50% on DATE*


*Subject to earlier vesting per the accompanying Terms of the _________ Equity
Awards document.



Your restricted stock units were issued from the Calamos Asset Management, Inc.
Incentive Compensation Plan. This restricted stock units award is governed by
the terms and conditions of this Award Statement, which includes the
accompanying Terms of the ________ Equity Awards. A copy of the Incentive
Compensation Plan is available by request from the Human Resources department.




This Award Statement, including the accompanying Terms of the _________ Equity
Awards, constitutes part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended.4



1

--------------------------------------------------------------------------------




Calamos Asset Management, Inc.
Incentive Compensation Plan
Terms of the _________ Equity Awards for Non-Employee Directors
Type(s) of Award:
Restricted stock units (“RSUs”). When vested, each RSU entitles the holder to
receive one (1) share of CLMS Class A common stock for each vested RSU.
Vesting:
The date(s) upon which the award vests is set forth on the Award Statement.
In the event of termination of service as a director of CLMS due to death or
disability prior to the full vesting of the award, a portion (or all) of the
unvested award will vest as of the date of such termination of service. For
termination due to disability, we will use the definition of disability as
defined in the Associate Handbook. The portion that will vest will be determined
as follows:
- If any portion of the award has become vested prior to the date of
termination, then the vesting of the award scheduled to vest on the next
following vesting date will be accelerated to the date of such termination of
service.
- If the termination occurs prior to the vesting of the award, then a pro rata
portion will vest based on the number of whole months elapsed in the period from
the grant date to the date of termination, divided by the number of months in
the period from the grant date to the date the grant was to become 100% vested;
provided that if the number of awards scheduled to vest on the first vesting
date is greater than such pro rata portion, the greater number awards will vest.
Upon termination of service as a director after attainment of age 67 and at
least five (5) continuous years of service within the Calamos organization, you
will be deemed for purposes of this Award to have terminated your position due
to “retirement.” In the event of your retirement as a Director, your awards will
remain outstanding and continue to vest as if your service had not terminated,
so long as you remain retired from the investment management industry (as
determined by the Committee. In the event you should cease to be retired from
the investment management industry, then your employment will be deemed to
terminate as of that date, any unvested awards shall be forfeited.
Upon a Change in Control, awards then outstanding will become fully vested.


2

--------------------------------------------------------------------------------




Exercise/Delivery of Shares:
No exercise price or other amount is required to be paid with respect to RSUs.
Subject to any applicable tax withholding (see below), one (1) share of CLMS
Class A common stock will be delivered for each vested RSU, unless receipt has
been deferred by you under an applicable deferred compensation plan.
Effect of Termination of Service:
Except as provided above for termination due to death, disability “retirement,”
no further vesting will occur after termination of service, and all unvested
awards will be forfeited and/or cancelled.
Federal Income Tax Considerations:
The following discussion is a summary of certain current U.S. federal income tax
consequences relating to RSUs. This discussion does not purport to be complete,
and does not cover, among other things, foreign, state and local tax treatment.
Restricted Stock Units. No income is recognized upon receipt of an award of
RSUs. Upon vesting, income equal to the fair market value of the shares of Class
A common stock issued is recognized. The capital gain or loss holding period for
the shares received under an award will begin when ordinary income is
recognized, and any subsequent capital gain or loss will be measured by the
difference between the ordinary income recognized and the amount received upon
sale or exchange of the shares.
Transferability:
No awards granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution.
Voting Rights:
Since RSUs do not represent actual shares, no voting rights arise upon receipt
of RSUs and you are not deemed to be the owner of any shares covered by the RSUs
until such shares are delivered to you.
Dividends:
 
 
Notwithstanding the above, in addition to the shares of Class A common stock to
be delivered upon the vesting of the RSUs, you will also be entitled to receive
a cash payment in an amount equal to each cash dividend you would have received
during the period from the grant date of the RSUs to the date such RSUs became
vested as if the RSUs were shares of Class A common stock held by you on the
record date for the payment of such dividend unless receipt of such cash payment
has been deferred by you under an applicable deferred compensation plan.


3

--------------------------------------------------------------------------------




Tax Withholding (if any):
In the event of a change in tax laws such that tax withholding is applicable at
the time your RSUs become vested, such withholding may, at the discretion of the
Committee, be accomplished as follows. An aggregate amount of cash and/or number
of shares having a fair market value equal to the amount sufficient to satisfy
the minimum statutory Federal, state and local tax (including the FICA and
Medicare tax obligation) withholding required by law with respect to the
distribution of shares and/or cash made under or as a result of the Plan, may be
deducted or withheld from shares issuable upon the vesting of RSUs and/or from
any cash payable with respect to such awards.








4